Citation Nr: 0610687	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-14 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of injuries to the right ankle, rated as 20 percent 
disabling prior to February 18, 2005; and as 30 percent 
disabling beginning February 18, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel



INTRODUCTION

The veteran had honorable active service from January 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  In June 2000, the veteran sought 
an increased evaluation, but the rating was continued at 20 
percent in a decision dated February 2001.  The veteran 
appealed the February 2001 decision and in March 2005 the 
evaluation was increased to 30 percent, effective February 
18, 2005. 


FINDINGS OF FACT

1. Prior to February 18, 2005, the objective findings 
associated with the right ankle disability included good 
mobility, periods without pain or only minimal discomfort, 
minimal swelling, but a marked limitation of motion. 

2. Beginning February 18, 2005, the objective findings 
associated with the right ankle disability included severe 
pain, requiring medication, and lessened mobility equating a 
severe injury of the foot, but no competent evidence for this 
period indicating the loss of use of the right foot.


CONCLUSIONS OF LAW

1. For the period prior to February 18, 2005, the criteria 
for an evaluation greater than 20 percent for residuals of 
injuries to the right ankle are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5270, 5271, 
5284 (2005). 

2. For the period beginning February 18, 2005, the criteria 
for an evaluation greater than 30 percent for residuals of 
injuries to the right ankle are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.321, 4.40, 4.45,  4.71a,  Diagnostic Codes 5003, 5270, 
5271, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in December 2002, July 
2003 and March 2005, as well as by a statement of the case 
and supplemental statements of the case issued during the 
course of the appeal. The originating agency specifically 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf. Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained. The record before the Board contains 
service medical records and post-service medical records, 
private and VA medical reports, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim. 
The Board is also unaware of any such evidence. Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Although the notice was provided 
to the veteran after the initial adjudication, he has not 
been prejudiced thereby.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time. 

In light of the denial of the increased rating claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2005).  Where a diagnostic code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 (functional loss) and 4.45 
(joints) must be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-207 (1995).  The Court has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  Id.   If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  

The Board has reviewed the veteran's claims in light of the 
history of the disabilities since onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Although VA has cited a range of diagnostic codes in 
adjudicating the veteran's right ankle disability over the 
years (Diagnostic Codes 5271-5284), the veteran's symptoms 
and the medical evidence of record are analogous to criteria 
set forth under Diagnostic Codes 5271 (limited motion of 
ankle), and 5284 (foot injuries, other).  38 C.F.R. § 4.71a 
(2005).  Diagnostic Code 5003 (degenerative arthritis) and 
5270 (ankylosis) are considered but not applied because there 
are no findings of arthritis or ankylosis in the medical 
records.  The Board notes that the specifications of the 
relevant Diagnostic Codes have remain unchanged in VA 
regulations between the two periods relevant to this 
decision.  

Diagnostic Code 5271 (limited motion of ankle) provides for a 
10 percent disability rating for "moderate" limited motion 
of an ankle and a maximum of 20 percent for "marked" 
limited motion.  Greater evaluations for ankle disabilities, 
e.g. 30 and 40 percent, are appropriate for disabilities 
involving ankylosis under Diagnostic Code 5270.  The Board 
notes that the RO, in its October 1995 rating decision, 
characterized the veteran's disability as moderately severe 
and granted a disability rating of 20 percent, under 
Diagnostic Code 5284, which is also the maximum rating under 
Diagnostic Code 5271. 

Diagnostic Code 5284 (foot injuries, other) provides for a 10 
percent rating for "moderate" symptoms, a 20 percent rating 
for "moderately severe" symptoms, 30 percent rating for 
"severe" symptoms, and a maximum rating of 40 percent with 
actual loss of use of the foot, 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 and Note, i.e. "when no effective function remains 
other than that which would be equally well served by an 
amputation stump ... with use of a suitable prosthetic 
appliance."  
38 C.F.R. § 4.63 (1995).  

For the period prior to February 18, 2005, the Board finds 
that the residuals of injuries to the veteran's right ankle 
did not warrant an evaluation greater than 20 percent under 
Diagnostic Code 5271 or 5284.  Private treatment records 
dated June, July and August 2000 indicate that the veteran's 
right ankle was in a cast after a refracture in May 2000, but 
that he had no pain or only minimal discomfort.  VA 
outpatient treatment records dated August 2000 note that the 
veteran was walking with a cane and had minimal swelling in 
the right ankle, but that he experienced pain with plantar 
flexion and dorsiflexion.  VA outpatient treatment records 
dated September 2000 note pain in the right foot with active 
dorsiflexion and inversion, with tenderness at the right 
navicular, radiating pain up the leg.  

A VA examination report dated February 2001 notes that the 
veteran mostly uses a cane, and occasionally crutches, when 
walking, but reported pain, weakness, instability, stiffness, 
swelling and sensation of heat in the right ankle.  The 
examiner notes that plantar responses were downgoing and 
position was intact, with tenderness over the navicular bone.  
The veteran reported having pain 15 times per month, 
estimating the intensity at "7" on a scale of ten. The 
veteran was not taking medication for pain at that time.  The 
range of motion of the ankle was recorded as 20 degrees 
dorsiflexion, plantar flexion 50 degrees, inversion 30 
degrees, and eversion 10 degrees.  The examiner noted that 
the dorsi and plantar flexors were in the "good range 
(5/5)."  VA X-ray results dated May 2001 note no evidence of 
increased flow or pool activity in the feet or ankles.  In 
October 2001, a VA physician noted the patient's pain as 
"6" on a scale of ten.  In July 2002, a VA treatment record 
indicated no long term improvement in the veteran's 
condition, and a December 2002 treatment record notes the 
patient's use of medication for pain. 

The veteran's disability was evaluated at 20 percent 
disabling for this period, which is consistent with a 
"moderately severe" foot injury under Diagnostic Code 5284.  
A "severe" rating and its corresponding evaluation of 30 
percent under Diagnostic Code 5284 is not warranted for this 
period. 

For the period beginning February 18, 2005, the Board finds 
that the residuals of injuries to the veteran's right ankle 
did not warrant an evaluation greater than 30 percent.  A VA 
examination report dated February 2005 notes that the veteran 
reported swelling, muscle spasm, stiffness, weakness, 
instability and "severe" weekly flare-ups of ankle pain 
lasting three to seven days, impaired movement.  The veteran 
reported taking medication for pain, and an inability or 
lessened ability to engage in shopping, travel and exercise.  
The VA examiner objectively confirmed swelling, muscle spasm 
and painful motion in the veteran's right ankle.  The range 
of motion of the ankle was recorded as 0-5 degrees 
dorsiflexion and 0-30 degrees plantar flexion.  The examiner 
stated that the veteran's condition had become 
"progressively worse," and that the veteran's disability 
interfered with his ability to perform job duties, resulting 
in absences from work, sometimes for days at a time.  The 
examiner also noted that the veteran is able to stand more 
than one, but less than three hours, and is able to walk one 
quarter mile, using a cane.  The Board notes that the report 
indicates that the veteran does not have ankylosis.  

With the veteran already evaluated at the maximum rating of 
20 percent under Diagnostic Code 5271, the veteran's 
disability can be evaluated under Diagnostic Code 5284 for 
foot injuries.  An evaluation greater than 30 percent, for 
"severe" disability, is not available absent evidence that 
the veteran has lost the use of his right foot.  38 C.F.R. § 
471a, Diagnostic Code 5284 and Note.  There is no objective 
medical evidence of record indicating that the veteran has 
lost the use of his right foot.  Indeed, the record 
demonstrates that the veteran is able to use his right foot, 
albeit with the aid of a cane.  Therefore there is no 
reasonable basis upon which the Board could conclude that a 
rating greater than 30 percent is warranted under Diagnostic 
Code 5284 for the period beginning February 18, 2005.

Accordingly, the Board finds that the residuals of injuries 
to the veteran's right ankle do not warrant an evaluation 
greater than 20 percent prior to February 18, 2005, or 
greater than 30 percent beginning February 18, 2005.  Because 
the preponderance of evidence of record weighs against 
granting an evaluation greater than 20 percent under 
Diagnostic Codes 5270 or 5284, or 30 percent under Diagnostic 
Code 5284, the doctrine of reasonable doubt is not applicable 
in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

An evaluation greater than 20 percent for residuals of 
injuries to the right ankle prior to February 18, 2005; and 
greater than 30 percent beginning February 18, 2005 is not 
warranted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


